Title: To James Madison from John Langdon, 19 September 1814
From: Langdon, John
To: Madison, James


        
          
            Sir
            Wiscasset Sept 19th. 1814.
          
          The only apology a poor Old Man will make to Your Excellency for trespassing on your patience is he loves his Country. The following is part of a Letter I wrote a few days since to a Wealthy & influential Gentn. in Boston whether any Notice will be taken of it I know not but its practicability and importance has so much influence on my mind as to induce me to communicate it to You. Vizt. Although this proposal may differ from the common mode of Warfare it must be granted it is much more humane than destroying Our Species and if it has not been resorted to it must be and the sooner the better. The Government of the United States will find it much more for their ease and interest that our Citizens should buy British Soldiers and Sailors than to hire Men to kill them. It is probable Britain will not offer immediately anything that Our Goverment can Accept of. It is therefore absolutely necessary We should make every exertion to injure surprise and perplex an insiduous imperious & powerfull Enemy. Britain must be Compelled to leave our National Rights unimpaired and I know of Nothing that will affect her so extremely as creating mutiny in her Army & Navy it is my earnest wish something like the enclosed (which is only a hasty imperfect sketch) should be put into Operation as soon as may be as I have not a doubt of its having the desired effect if proper means are taken to have it fully & generally made known to the Soldiers & sailors of the Enemy. Every Prisoner must have the offers put into his hands. Let circulars be sent to every sea port to invite their own and the inhabitants of the adjacient Country to Associate & Subscribe. If it is generally approved of and executed it must have a surpriseing effect in the Army and Navy of Britain. It will put the British Council upon thinking, it will be an electrical shock and will ever after deter Britain from kicking & Cuffing the United States into a War. If it is objected Britain will retaliate She cannot

so as to have any injurious important Effect. We have no Merchant Ships abroad during the War. Our armed Ships public and private are Maned with Volunteers fighting for the honor of their Country with a Great prospect of Gain at least 150 to 1 of a British Sailor. Their Sailors are draged into the service with a miserable prospect for Life mere Slaves that know it and wish to emancipate themselves and live in a Land of freedom where they can live free from the dread of a pressgang. Let us buy these men it will be a Rod We can always hold over their masters and the only way We have at present to oppose their monstrous Maritime power. The more real Americans the British entice the greater their danger. Americans must carry their republican principles with them they cannot shake them off with Love of Country friends & Connections and must & will return & bring others with them if encouraged so to do. British Soldiers Nine in ten would Desert if a Bounty was offered with a promise of employ. I know a very late instance of a person being offered by a Sergeant of a Guard Eight Dollars a head to take him and his whole Guard 12 to the Mainland had the offer been equall to the value of the Boat the fisherman would have done it for he must have taken to the Bush with the Deserters.
          Sailors & Soldiers are Men they have their private thoughts and feelings and dare to think and Act for their personal immediate ease and Comfort more than they did in times past. They now see a prospect an Opportunity of meliorating their Condition which they know they miss if not now improved they only want encouragement, and why shall We not give it them? Has Luxury produced an Apathy that leaves Us to the Mercy of an imperious and implacable Enemy? And must We be subjugated? If British Gold has poisoned the minds of many through the Federal presses if it has had (and I believe it has) an influence on Men in and out of Commission it must be opposed. We must retaliate by giving Gold to British Deserters. If public opinion is in favour of this measure and public Spirit not deficient in energy We must succeed and may then smile at Britains imperious threats. The above was the Letter the following was intended to be added. What does the British Cabinet Alias the family of Whelps say. Our Spies in America tell Us a Seperation of the States or a Civil War must take place although We can’t be sure immediately of so desireable an Event and the probability is a foreign Enemy will Unite them for the present. Yet We are sure of this, it is in our power to keep them at War. We can and must destroy their Towns & Navigation make them create a Debt of three hundred Million exhaust their Credit reduce their 6 ⅌Cts to 50. Then We can buy in and the interest of the money on One hundred & fifty Millions properly distributed in the United States will eventually bear down all republican Patriotism it will command & direct public opinion and establish a Monarchy with one of our family on the Throne. Money has done everything for us in Europe it will annhilate America as a Commercial

Nation. We must destroy their Seaports and Navigation and if We don’t succeed in establishing a Monarchy We will put that rebel Goverment back half a Century in Trade Navigation & Naval Power.
          When Americans know this is the Policy of Britain for Godsake why hesitate at any humane Act to repel it. Britain longs to create a Civil War. She would fatten on the Spoil. The report of Deserters is the Soldiers one and all want to get into the United States the severe Austere most humble degradeing servile distance & discipline they now dayly submit to is insupportable to Men that have hear’d of Liberty & perhaps equallity their sound is charming & allureing. They know there is more of both to be met with in the United States than in any other Country they don’t want to return to their own they dread it and it will be an unpardonable omission and neglect in the Citizens of the United States Should they not offer them all the encouragement in their power. It must be done and proclaimed throughout the World to all Nations and in all tongues & Languages. This last resort that should have been first proclaimed will ever entice a foreign Enemy to Stack their Arms. Should We offer the same encouragement We give our Soldiers in Money and Land nothing is lost. By lessening one thousand of the Enemy We want one thousand less to oppose them. Indeed We may calculate that one third of the Deserters will enter the American service. Yesterday a Sergeant & 6 Men passed through this place Deserters and had all of them inlisted they say the Soldiers will all desert if encouraged. Let it be made known to the World that America will at all times pursue this mode of Warfare. We may then bid defiance to Europe. As to this mode of Warfare being repugnant to the Usage or Law of Nations I know not nor care anything about it. I never read any Law but I have the Use of my reason and those Natural faculties of the mind that have fallen to my Lot and I now Use them. Britain makes and unmakes Laws as she pleases lays waste & destroys at pleasure. And shall the Citizens of the United States from a Squeamish delicacy as to the practice of Nations hessitate to Adopt a measure that must forever keep her safe and Strike an implacable Enemy with Dread. Peace & Justice is all We ask. Britain hessitates not. She revolts not at anything. Devastation Murder Smugling perjury Bribery Civil War anything & everything to Subjugate and shall We Americans hesitate at doing a Humane Act that will repel her malice for ever? Humanity Cries aloud for a policy so sure & Salutary. Shall Britain trample all Laws under her feet? Shall She turn Goth with the only plea her maritime Rights i:e. Power require it. And shall American Citizens or Government not say Self-preservation as well as humanity require We should make generous offers to British Soldiers & Sailors in Arms against Us to entice them to revolt against their Vandal masters. America has a Right to establish a principle and bid defiance to the World to oppose it by reason or Arms. All Laws are or should be made from existing Circumstances to Meliorate the Condition

of Man. Circumstances require We should proclaim to a Gapeing inquisitive World We have Lands to give away to Deserters.
          Let it be said the Maddison administration Established a principle and promulgated a Law that will for ever secure his Country from Subjugation by Goths Guelphs & Vandals. I am with due respect
          
            John Langdon
          
        
        
          It is natural to suppose British officers one & all would not depredate on Shore if their Govert: did not order it this thought is the more Natural as they know (or it ought to be made known to them) that the Commanders of our armed Vessells are under Bonds not to go above low water mark. It is said, many of them Could have made great fortunes on the African Coast if they had not been thus restricted.
        
      